DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 6, 11 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 1-3 and 5 is because the cited prior art does not teach a method for use in a multichannel device having a capacitively operating measuring apparatus that includes a common periodic input signal that is applied to a plurality of channels of the multi-channel device, wherein each channel of the multi-channel device, independently of the other channels of the multichannel device, a differential amplification followed by a transconductance amplification is performed to provide the input signals for the sensors of the corresponding channels.  The primary reason for the allowance of claims 6, 11 and 12 is because the cited prior art does not teach a device having a plurality of capacitively operating channels, wherein the device comprises, per channel, an advanceable sensor and a fluid container, characterized in that the device comprises a compensation circuit that comprises an operational amplifier, wherein the operational amplifier comprises an output which is connectable to a transconductance amplifier, wherein the transconductance amplifier has a first output to provide an input signal for the sensor of the corresponding channel and a second output to provide the signal that can be evaluated to detect a phase boundary.
Response to Arguments
Applicant's arguments filed 23 December 2020 with regard to independent claim 10 have been fully considered but they are not persuasive.  Applicant states that Zuppiger is silent about a device having a plurality of capacitively operating channels, further comprising, per channel a compensation circuit comprising an operational amplifier with an inverting and a non-inverting input, wherein the non-inverting input of the operational amplifier can be fed with the periodic input signal (sin(t)).  Applicant states that the circuit cited in Fig. 3 and par. 54 has nothing in common with the presently-claimed invention, wince the reference is silent regarding a device having a plurality of capacitively operating channels, including a compensation circuit per channel, as required by in independent claim 6.  However, the plurality of capacitively operating channels is recited in the preamble of the claim and does not limit the structure of the device recited in the body of the claim.  However, even if the language of the preamble limited the structure of the device, Zuppiger teaches capacitvely operating channels, (Fig. 3, RC circuit 21, par. 55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864